      Case 1:20-cv-03002-TOR      ECF No. 30   filed 06/16/20   PageID.359 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    AVIANNA MORENO and ANDREA
      CANTU,                                      NO. 1:20-CV-3002-TOR
 8
                                 Plaintiffs,      ORDER DISMISSING DEFENDANT
 9                                                STEVEN MCKENNA
             v.
10
      YAKIMA SCHOOL DISTRICT NO.
11    7, JOHN R. IRION, in his individual
      capacity, CECILIA MAHRE, in her
12    individual capacity, ROBERT
      STANLEY, in his individual capacity,
13    and STEVEN MCKENNA, in his
      individual capacity,
14
                                 Defendants.
15

16         BEFORE THE COURT are Defendant Steven McKenna’s Motion for

17   Summary Judgment (ECF No. 12) and Plaintiffs’ Motion for Voluntary Dismissal

18   of Defendant Steven McKenna (ECF No. 26). These matters were submitted for

19   consideration without oral argument. The Court has reviewed the record and files

20   herein, and is fully informed.



        ORDER DISMISSING DEFENDANT STEVEN MCKENNA ~ 1
      Case 1:20-cv-03002-TOR     ECF No. 30    filed 06/16/20   PageID.360 Page 2 of 2




 1         On April 8, 2020, Defendant McKenna filed a Motion for Summary

 2   Judgment. ECF No. 12. On June 3, 2020, Plaintiffs filed a Motion for Voluntary

 3   Dismissal of Defendant McKenna without prejudice pursuant to Fed. R. Civ. P.

 4   41(a)(2). ECF No. 26. Defendant McKenna then filed a notice that the parties

 5   stipulated to dismissal of Defendant McKenna with prejudice. ECF No. 29-1.

 6   ACCORDINGLY, IT IS HEREBY ORDERED:

 7         1. Plaintiffs’ Motion to Dismiss (ECF No. 26) is GRANTED. Plaintiffs’

 8            claims against Defendant McKenna are dismissed with prejudice.

 9         2. Defendant McKenna’s Motion for Summary Judgment (ECF No. 12) is

10            DENIED as moot.

11         The District Court Executive is directed to enter this Order, terminate Steven

12   McKenna as a Defendant in this matter, and furnish copies to counsel. Each party

13   to bear its own costs and expenses.

14         DATED June 16, 2020.

15

16                                  THOMAS O. RICE
                             Chief United States District Judge
17

18

19

20




        ORDER DISMISSING DEFENDANT STEVEN MCKENNA ~ 2
